DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
None of the cited prior art alone or in combination provides motivation to explicitly teach:
estimate a remaining life of the battery based on at least two from among a first output voltage of the battery measured at a first time point, a second output voltage of the battery measured at a second time point that is later than the first time point, and a number of usage times of the aerosol generating device between the first time point and the second time point in independent claim 1;
etermining a number of available usage times of the aerosol generating device based on the initial output voltage of the battery; counting a number of usage times of the aerosol generating device; and estimating the remaining life of the battery based on an estimated current consumption of the aerosol generating device according to the number of usage times and an estimated initial current capacity of the aerosol generating device according to the number of available usage times in independent claim 11;
measuring a first output voltage of a battery at a first time point; counting a number of usage times of the aerosol generating device; measuring a second output voltage of the battery at a second time point after the number of usage times; and estimating the remaining life of the battery based on the first output voltage and the second output voltage in independent claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
COURBAT (US 2020/0275707) teaches ELECTRICALLY OPERATED AEROSOL-GENERATING DEVICE WITH CONTINUOUS POWER REGULATION;
ALARCON ET AL. (US 2016/00578111) teaches METHOD, SYSTEM AND DEVICE FOR CONTROLLING A HEATING ELEMENT;
ROBERT ET AL. (US 2020/0037668) teaches POWER MANAGEMENT METHOD AND SYSTEM FOR A BATTERY POWERED AEROSOL-GENERATING DEVICE;
AMIR (US 2014/0338685) teaches BURNING PREDICITON AND COMMUNICATIONS FOR AN ELECTRIC CIGARETTE;
FARINE ET AL. (US 2017/0027234) teaches AEROSOL GENERATING DEVICE WITH BATTERY INDICATION;
TABASSO ET AL. (US 2019/0320717) teaches BATERY POWERED AEROSOL-GENERATING DEVICE COMPRISING A TEMPERATURE DEPENDENT BATTERY PRE-HEATING.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/Primary Examiner, Art Unit 2864